UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-1838



PATRICIA A. ROSS,

                                             Plaintiff - Appellant,

          versus

INCO ALLOYS INTERNATIONAL, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, District
Judge. (CA-92-192-3)


Submitted:   December 5, 1995              Decided:   March 19, 1996


Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Patricia A. Ross, Appellant Pro Se.      John Earl Jenkins, Jr.,
JENKINS, FENSTERMAKER, KRIEGER, KAYES & FARRELL, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

Appellee partial summary judgment and dismissing her claims of

employment discrimination on partial summary judgment and after a

bench trial. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. Ross v. Inco Alloys Interna-
tional, Inc., No. CA-92-192-3 (S.D.W. Va. Dec. 5, 1994; Apr. 4,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2